DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12, 15-22 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 11, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on December 7, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1, 7, 15, and 22 are objected to because of the following informalities:  

Regarding claim 1:  Since the generation is based on both the second internal clock signal and the clock signal only since the second internal clock signal itself, which is used as a direct input into the DCC 120a while the clock signal is not, is based on the 

     A nonvolatile memory device comprising: 
     a first memory chip configured to generate a first signal from a first internal clock signal based on a clock signal received from a controller; and 
     a second memory chip configured to generate a second signal from a second internal clock signal, which is based on the clock signal, and perform a phase calibration operation on the second signal on the basis of a phase of the first signal by delaying the second internal clock signal based on a phase difference between the first and second signals, wherein the first and second memory chips are connected to the controller through a  same channel.

Regarding claim 7:  The first use of an acronym should be completely spelled out.  Accordingly, it is suggested to change “DCC” to “duty correction circuit (DCC)”.

Regarding claim 15:  Since the generation is based on both the second internal clock signal and the clock signal only since the second internal clock signal itself, which is used as a direct input into the DCC 120a while the clock signal is not, is based on the clock signal then it is suggested to be more accurate and definite by amending the claim as follows:

     A storage device comprising: 39Atty. Dkt. No. 2557-003305-US 
, which is based on a first clock signal received by the first memory chip; 
     a second memory chip configured to generate a second signal from a second internal clock signal, which is based on a second clock signal; and 
     a controller connected to the first memory chip through a first channel, connected to the second memory chip through a second channel, and configured to delay the second clock signal based on a phase difference between the first and second signals to perform a phase calibration operation on the second signal on the basis of a phase of the first signal.
    
Regarding claim 22:  Since the generation is based on both the second internal clock signal and the clock signal only since the second internal clock signal itself, which is used as a direct input into the DCC 120a while the clock signal is not, is based on the clock signal then it is suggested to be more accurate and definite by amending the claim as follows:

     A nonvolatile memory device comprising: 
     a first memory chip configured to generate a first signal from a first internal clock signal, which is based on a clock signal received by the first memory chip from a controller; and 
     a second memory chip configured to generate a second signal from a second internal clock signal, which is based on the clock signal, and perform a phase calibration operation on the second signal on the basis of a phase of the first signal by 
     wherein the second memory chip comprises: 
     a memory cell region including a first metal pad; and 
     a peripheral circuit region including a second metal pad and vertically connected to the memory cell region by the first metal pad and the second metal pad, 
     wherein the peripheral circuit region comprises: 
          a delay circuit configured to delay the clock signal to generate the second internal clock signal; and 
          a phase detector configured to detect the phase difference between the first and second signals, and generate a third signal having a duty ratio according to the detected phase difference 41Atty. Dkt. No. 2557-003305-US or a logic high level or a logic low level according to the detected phase difference.

 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-12 and 15-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding each of claims 1, 15, and 22:  In plain English, the phrase “delaying the second internal clock signal” means that the second delay signal already exists and the transfer of this already existing signal is actively delayed.  In other words the second internal clock signal is input into a delay element, which then outputs a delayed version of the second internal clock signal.  The problem is such subject matter is not described in the specification.  For example, in FIG. 3 the second internal clock signal is CLKi’ that is output from the delay circuit 110, which is introduced in [0053] by stating “Accordingly, the delay circuit 110a may generate the second internal clock signal CLKi’ by delaying the clock signal CLK according to the control signal”.  Hence, the specification discloses that the clock signal CLK is delayed, and NOT the second internal clock signal CLKi’. Therefore, the subject matter has not been described in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 2-12 depend on claim 1, Claims 16-21 depend on claim 15, 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  The claim recites the limitation "the same channel".  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-12 depend on claim 1.

Regarding claim 6:  The statement “a delay cell configured to adjust a delay time with respect to the second internal clock signal” is not definite.  We need to know the delay time of what signal exactly.  It may be the case that Applicant intended to write “a delay cell configured to adjust a delay time of generating the second internal clock signal according to the control signal.”

Given the objections above and the 112 rejections above, it is suggested in conclusion to amend the claims as follows:

1.  A nonvolatile memory device comprising: 
     a first memory chip configured to generate a first signal from a first internal clock signal based on a clock signal received from a controller; and 
     a second memory chip configured to generate a second signal from a second internal clock signal, which is based on the clock signal, and perform a phase calibration operation on the second signal on the basis of a phase of the first signal by delaying generation of the second internal clock signal based on a phase difference between the first and second signals, wherein the first and second memory chips are connected to the controller through a  same channel.

6. The nonvolatile memory device of claim 2, wherein the second memory chip further comprises: 
     a delay circuit configured to delay the clock signal to generate the second internal clock signal; 
     a phase detector configured to detect the phase difference between the first and second signals, and generate a third signal having a duty ratio according to the detected phase difference or a logic high level or a logic low level according to the detected phase difference; 
     a control circuit configured to generate a control signal according to the third signal; and 
     a delay cell configured to adjust a delay time of generating  the second internal clock signal according to the control signal.

7.  The nonvolatile memory device of claim 2, wherein the first memory chip comprises:   
     a delay circuit configured to delay the clock signal to generate the first internal clock signal; and 
     a duty correction circuit (DCC) configured to perform a first duty correction operation on the first internal clock signal, wherein, when the first duty correction operation is completed, the first signal is output to the first input-output pad.

  15.  A storage device comprising: 39Atty. Dkt. No. 2557-003305-US 
     a first memory chip configured to generate a first signal from a first internal clock signal, which is based on a first clock signal received by the first memory chip; 
     a second memory chip configured to generate a second signal from a second internal clock signal, which is based on a second clock signal; and 
     a controller connected to the first memory chip through a first channel, connected to the second memory chip through a second channel, and configured to delay generation of the second clock signal based on a phase difference between the first and second signals to perform a phase calibration operation on the second signal on the basis of a phase of the first signal.

22.  A nonvolatile memory device comprising: 
     a first memory chip configured to generate a first signal from a first internal clock signal, which is based on a clock signal received by the first memory chip from a controller; and 
, which is based on the clock signal, and perform a phase calibration operation on the second signal on the basis of a phase of the first signal by delaying generation of the second internal clock signal based on a phase difference between the first and second signals, 
     wherein the second memory chip comprises: 
     a memory cell region including a first metal pad; and 
     a peripheral circuit region including a second metal pad and vertically connected to the memory cell region by the first metal pad and the second metal pad, 
     wherein the peripheral circuit region comprises: 
          a delay circuit configured to delay the clock signal to generate the second internal clock signal; and 
          a phase detector configured to detect the phase difference between the first and second signals, and generate a third signal having a duty ratio according to the detected phase difference 41Atty. Dkt. No. 2557-003305-US or a logic high level or a logic low level according to the detected phase difference.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827